DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4, 6, 8-18 and 20-21 are rejected under 35 USC §103.  This rejection is set forth in the prior Office action mailed on September 16, 2021.
Response to Arguments
Applicant's arguments filed on January 18, 2022 have been fully considered but they are not persuasive.
Applicants argue that the main reference, Ide, does not teach a composition comprising CE staple fibers having DPF of  0.5 to less than 3, length of less than 6 mm, crimping and non-round cross-sectional shape. However, Ide teaches DPF of not less than 1.5 and not greater than 8,  and length not less than 1 mm and not greater than 6 mm; see ¶-[0028]-[0029]) and teaches crimping; ¶-[0025] and non-round cross-sectional shape of the fibers, e.g., y-shape; see ¶-[0029]. As it can be seen, Ide teaches ranges that overlap the claimed range and thus still read on the claims as claimed. Applicants argue unexpected results, but as explained in previous office action, the claims are not commensurable in scope with the evidence, i.e., the unexpected results, see below:


CE STAPLE FIBERS

From Examples
Claims
DPF
1.8 & 3
0.5 to <3
Crimp
yes
yes
Amount wt.%
4 to 16 
2 to 20
Average Length
3 & 6
<6
Cross-section
Round & Trilobal
Non-round


	As it can be seen the claims are broader than the showing of unexpected results and no evidence has been shown that the same results can be obtained within the claimed range. Even though proof of unexpected results requires evidence at the limits or close to the limits and a middle point of the range or close to it, the examiner is willing to accept the amount as claimed, i.e., 2 to 20 wt.%, but the DPF is too far outside the range of the unexpected results, at least the lower limit. As to the length, the claimed range is open in the lower side and it has not been shown any unexpected results using length of less than 3 mm.
Applicant’s arguments, see applicants remarks, filed January 18, 2022, with respect to the 103 rejection over Clark et al. have been fully considered and are persuasive.  The rejection of claims 18-20 over Clark has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF